DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 7,063,307), and further in view of Piuian (US 2014/0231732).

the jacks comprise a plurality of cylinders of different sizes, wherein a first cylinder will fit inside a second cylinder in a telescopic configuration (each jack having telescoping interconnected cylinders, Abstract); 
Williams fails to disclose a light attached to each of the plurality of jacks.
Piuian teaches including a light in a jack to improve safety (hydraulic jack 40 may include LED lighting where the LED lighting ignites when the hydraulic jack 40 is actuated by the user, Para. 8).
From the teachings of Piuian, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Williams to include a light attached to each of the plurality of jacks in order to improve safety by providing lighting.
Regarding claim 3, Williams discloses the jacks are electric (wherein the pneumatic interconnected cylinders are arranged for selective inflation by use of a pneumatically connected 12 volt DC pneumatic compressor, Abstract).
Regarding claim 4, Williams discloses a controller operably connected to the plurality of jacks (via module 18, col. 3, lines 46-57, Figs. 1 and 3C).
Regarding claim 5, Williams discloses the controller is located in a cab of the vehicle (Fig. 1). 
Regarding claim 7, Williams discloses The vehicle built-in electric jack system for the underside of a vehicle of claim 1, wherein the jacks are attached on an interior side and next to a wheel base (Fig. 1).

. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 7,063,307), and further in view of Piuian (US 2014/0231732) and Weddle (US 10,960,856).
Regarding claim 2, the combination of Williams and Piuian fails to disclose further comprising lights encircling a top section of the cylinders.
Weddle teaches including lights surrounding cylinders of jacks (via a plurality of illumination units 30 around cylinder 15, col. 4, lines 30-38).
MPEP 2144.04 states that changes in size/shape is considered obvious to one of ordinary skill in the art. Therefore, from the teachings of Weddle, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Williams and Piuian to include lights encircling a top section of the cylinders in order to provide lighting around the jacks, thereby improve safety.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 7,063,307), and further in view of Piuian (US 2014/0231732) and Topelberg (US 2002/0100901).
Regarding claim 6, Williams and Piuian fails to disclose the controller is wirelessly connected to the plurality of jacks.
Topelberg teaches the controller to operate jacks can be configured to include wireless communication (Para. 12).
From the teachings of Topelberg, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Williams and Piuian to include the controller is wirelessly connected to the plurality of jacks in order to eliminate the need to provide cables for wired communication, thereby reduce installation complexities. 
Claim 9, 11-13, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 7,063,307), and further in view of Piuian (US 2014/0231732) and James (US 7,726,690).
Regarding claim 9, Williams and Piuian discloses the structural elements of the claimed invention, but fails to teach the jacks are configured to only activate when the vehicle is in a safe mode.
James teaches activating jacks when the vehicle is in a safe mode (col. 6, lines 17-27).
From the teachings of James, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Williams and Piuian to include the jacks are configured to only activate when the vehicle is in a safe mode in order to prevent accidents when the jacks are activated, thereby improve safety. Regarding claim 3, Williams discloses the jacks are electric (wherein the pneumatic interconnected cylinders are arranged for selective inflation by use of a pneumatically connected 12 volt DC pneumatic compressor, Abstract).
Regarding claim 11, Williams discloses the jacks are electric (wherein the pneumatic interconnected cylinders are arranged for selective inflation by use of a pneumatically connected 12 volt DC pneumatic compressor, Abstract).
Regarding claim 12, Williams discloses a controller operably connected to the plurality of jacks (via module 18, col. 3, lines 46-57, Figs. 1 and 3C).
Regarding claim 13, Williams discloses the controller is located in a cab of the vehicle (Fig. 1). 
Regarding claim 15, Williams discloses the vehicle built-in electric jack system for the underside of a vehicle of claim 1, wherein the jacks are attached on an interior side and next to a wheel base (Fig. 1).
Regarding claims 16-18, James teaches the safe mode achieved in many forms (At the initiation of the deployment sequence, vehicle 10 checks safety conditions. Safety conditions may include any suitable condition, such as vehicle 10 being in park, vehicle 10 being stationary for a predetermined period of time, the ignition of vehicle 10 being off, col. 6, lines 17-27).

Regarding claim 19, Williams discloses a control switch attached to each of the plurality of jacks, wherein the control switch is capable of operating that jack (via switches 66, 63, 64, and 65 to operate the jacks, Fig. 3C, col. 4, lines 18-26). 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 7,063,307), and further in view of Piuian (US 2014/0231732), James (US 7,726,690) and Weddle (US 10,960,856).
Regarding claim 10, the combination of Williams, James and Piuian fails to disclose further comprising lights encircling a top section of the cylinders.
Weddle teaches including lights surrounding cylinders of jacks (via a plurality of illumination units 30 around cylinder 15, col. 4, lines 30-38).
MPEP 2144.04 states that changes in size/shape is considered obvious to one of ordinary skill in the art. Therefore, from the teachings of Weddle, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Williams, James and Piuian to include lights encircling a top section of the cylinders in order to provide lighting around the jacks, thereby improve safety.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 7,063,307), and further in view of Piuian (US 2014/0231732), James (US 7,726,690) and Topelberg (US 2002/0100901).
Regarding claim 14, Williams, James and Piuian fails to disclose the controller is wirelessly connected to the plurality of jacks.

From the teachings of Topelberg, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Williams, James and Piuian to include the controller is wirelessly connected to the plurality of jacks in order to eliminate the need to provide cables for wired communication, thereby reduce installation complexities. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024.  The examiner can normally be reached on Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONG HANG JIANG/               Primary Examiner, Art Unit 2689